Citation Nr: 1434673	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-42 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection to a left knee disorder, secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a low back disorder, secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a bilateral hip disorder, secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from April 1943 to August 1946.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in San Diego, California.  

The Veteran also perfected an appeal for service connection for a right knee disability, but since this claim was granted in a September 2009 rating decision, this matter is no longer before the Board.

The Veteran's substantive appeal shows he requested a hearing before a Veterans Law Judge (VLJ), which is also known as a Travel Board hearing, but he failed to appear for the scheduled hearing and he provided no explanation for his absence.  Therefore, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

Additional medical records were added to the Veteran's file after the RO's most recent adjudication of the claims.  However, these VA treatment records do not pertain to the claims currently under consideration.  More specifically, they do not relate to whether the claimed disabilities are related to his service-connected right knee disability.  Under these circumstances, the Veteran is not prejudiced by the Board considering the claims without initial RO review of these records.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have low back, left knee, and bilateral hip disabilities due to any incident of his active duty service and they are not shown to be caused or permanently aggravated by his service-connected right knee disability. 


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for low back, left knee, and bilateral hip disorders, including as secondary to the right knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Prior to initial adjudication, a letter dated in May 2006 satisfied the duty to notify provisions with regard to the Veteran's secondary service claims.  As a result, including as a consequence of having time to submit additional evidence and argument in response, he has had a meaningful opportunity to participate effectively in the development of his claims; he is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant, not VA, bears the burden of proof of not only establishing there is a VCAA notice error but also, above and beyond that, of showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the duty to assist, the Veteran's available service treatment records (STRs) and post-service medical records have been obtained.  The Veteran had requested a hearing before a Decision Review Officer (DRO), but in January 2009 he requested to have VA examinations in lieu of the hearing.  The Veteran failed to report for the examinations and he did not provide good cause for his failure to keep the appointments.

The Veteran's complete service treatment records are not available due to a fire-related loss.  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  Cromer, 1 Vet. App. at 217-18.  Thus, missing records concerning the Veteran's military service, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claim by not only establishing he has the claimed disability but also by suggesting a relationship or correlation between the claimed disability and a relevant event, injury or disease during his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  This is the nexus requirement to establish the necessary linkage between current disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  In this case, where the Veteran's sole contention was that a service-connected disability caused or aggravated a nonservice-connected disabilities rather than them being related to service, the absence of service treatment records does not have any real bearing on his theory of entitlement.


Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Showing continuity of symptomatology is an alternative means of showing the disease or injury in service was chronic, to in turn link the currently claimed disability to service.  But 38 C.F.R. § 3.303(b) is only applicable to the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  These specific diseases, which include arthritis, also may be presumed to have been incurred in service if manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The amended provisions require that service connection may not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  As the Veteran filed his claims prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the third and final step, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has been diagnosed with degenerative arthritis of the left knee, lumbar spine, and bilateral hips.  See VA medical records in December 1998, March 2006, and August 2008.  

The Veteran's low back complaints date back to June 1991 when he reported having 3 days of low back pain and a history of a fall on his back 1 year earlier.  The assessment was sacroiliac irritation secondary to heavy lifting.  X-rays of the lumbar spine revealed minimal degenerative changes in the lower lumbar facet joints.  Since then, he had lumbar strain secondary to a fall in December 1998, low back pain with a diagnosis of post herpetic neuralgia in May 2002, a low back injury as the result of a car accident in August 2003, and back pain after a fall in May 2009.

Left hip problems were also first documented in June 1991 and the X-rays at that time revealed minimal joint space narrowing in the left hip without evidence of ischemic necrosis or recent injury.  Since then there has been very little documentation concerning the Veteran's hips.  In October 2005, there were no abnormal examination findings of the hips, but August 2008 X-rays revealed moderately severe degenerative osteoarthritis in both hips.

The Veteran's left knee was first shown to have degenerative joint disease in October 1996 X-rays.  In May 2002 and August 2003, he was noted to have left knee pain.  October 2005 X-rays revealed fairly significant chondrocalcinosis in the left knee.

The Veteran does not allege nor does the evidence show that the claimed disabilities are directly related to his service.  The available service treatment records do not reflect any problems with the Veteran's left knee, hips, or low back.  On his August 1946 separation examination, no musculoskeletal defects or abnormalities were found.  The Veteran's sole assertion is that the claimed disabilities were caused or aggravated by his service-connected right knee disability and he has not advanced any argument that his disabilities were incurred during his period of active service and has not specified a disease, injury, or event in service that caused them.  

Despite there being diagnoses of arthritis, which is a chronic disease, there was no evidence of such until many years after service and the Veteran has not alleged continuing symptoms since service.  Accordingly, none of the presumptions are applicable.  See 38 C.F.R. §§ 3.303 (b), 3.307, 3.309 (a) (2013).

Since the Veteran does not assert an in service onset and the evidence of record does not suggest a service onset of the claimed disabilities, a preponderance of the evidence is against service connection on a direct basis for left knee, bilateral hip, and low back disorders.

Turning to the primary contention of secondary service connection, there is no medical evidence that supports the Veteran's contentions.  The Veteran's initial low back problems originated after a fall, but there is no evidence showing the fall was due to his service-connected right knee disability.  Other back complaints have also been attributed to other factors such as heavy lifting, a motor vehicle accident, and another fall.  Similarly, there is no competent medical evidence that offers any information as to the etiology of the bilateral hip and left knee arthritis.  

The Federal Circuit Court held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  However, as also observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The determination of whether lay versus medical evidence is needed to support a claim is dependent on the type of condition being claimed - simple compared to medically complex - so turns on the particular circumstances of each individual case.  Thus, when considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In this case, the Board finds that the Veteran is not competent to provide lay nexus evidence regarding the impact of the right knee disability in causing or aggravating the claimed disabilities.  With regard to his low back disorder, he was shown to have other post-service back injuries and he does not have the necessary expertise to determine the cause of his claimed disabilities from among several possible options.  Furthermore, he has offered no specific argument in support of his conclusory statement that the claimed disabilities are related to his right knee disability.  Since there are many factors that could lead to or impact the claimed disabilities, the Veteran is not qualified to offer a competent opinion as the level of complexity is outside the scope of his knowledge.  

The Veteran was scheduled for VA examinations that were intended to obtain nexus opinions regarding the claimed disabilities, but he failed to report for the examinations so this information could not be obtained.  As a result, the claim must be decided based upon the evidence of record.  38 C.F.R. § 3.655(b) (2013).  

Since he has not submitted probative evidence in support of his claims, meaning evidence that is both competent and credible, and since the record does not contain any favorable evidence to support his claim, the Board finds a preponderance of the evidence is against service connection for left knee, low back, and bilateral hip disorders on a direct or secondary basis.  The benefit-of-the-doubt doctrine does not apply in the instant case, so the claims must be denied.








							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a left knee disorder is denied.

Service connection for a low back disorder is denied. 

Service connection for a bilateral hip disorder is denied.



____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


